Exhibit 10.2


Execution Version


Deed of Novation and Amendment
Block C-18, Mauritania
THIS DEED OF NOVATION AND AMENDMENT (the “Deed”) is made the 20th day of
September 2017
BETWEEN:
(1)
TULLOW MAURITANIA LIMITED, a company incorporated under the laws of the Isle of
Man (Previous Registration No. 104570C and Current Registration No. 010509V)
whose registered office is at Falcon Cliff, Palace Road, Douglas, Isle of Man,
IM2 4LB (the “Assignor”);

(2)
TOTAL E&P MAURITANIA BLOCK C18 B.V. a company incorporated under the laws of the
Netherlands and having its registered office at Bordewijklaan 18, 2591 XR The
Hague, The Netherlands (“Assignee”);

(3)
KOSMOS ENERGY MAURITANIA, a company incorporated in the Cayman Islands whose
registered office is at c/o Circumference (Cayman), P.O. Box 32322, 4th Floor,
Century yard, Cricket Square, Hutchins Drive, Elgin Avenue, George Town, Grand
Cayman, KY1-1209, Cayman Islands (the "Kosmos");

(4)
BP MAURITANIA INVESTMENTS LIMITED, a company incorporated in England and Wales
whose registered office is at Chertsey Road, Sunbury on Thames, Middlesex TW16
7BP, United Kingdom (“BP”); and

(5)
SOCIÉTÉ MAURITANIENNE DES HYDROCARBURES ET DE PATRIMOINE MINIER (previously
named Société Mauritanienne des Hydrocarbures (SMH)), the national oil company
of Mauritania, incorporated by Decree No.2005 -106 dated 7 November 2005 as
abrogated by and replaced with Decree No. 2009-168 dated 3 May 2009 amended by
Decree No. 2014-001 dated 06 January 2014 under the laws of the Islamic Republic
of Mauritania and having its registered office at Ilot K, Rue 42-133, No. 349,
B.P. 4344, Nouakchott, Islamic Republic of Mauritania (“SMHPM” ).

RECITALS:
A.
The Assignor entered a contract for the exploration and production of
Hydrocarbons in block C-18 offshore Mauritania, dated 17 May 2012 and with an
effective date of 15 June 2012, with the Islamic Republic of Mauritania, as
represented by the Minister in charge of Petroleum, Energy and Mines (the
“Contract”) and pursuant to article 21 of the Contract the Government, through
SMHPM, acquired as at the effective date of the Contract a Participating
Interest of ten percent (10%).













--------------------------------------------------------------------------------



Execution Version


B.
The Assignor, Kosmos, BP and SMHPM are parties to a Joint Operating Agreement
dated 11 September 2012 related to block C-18 offshore Mauritania (the “JOA”) as
amended by a deed of novation and amendment signed by the Assignor, Kosmos, BP
and SMHPM dated 24 August 2017 (“Kosmos/BP Deed of Novation”).

C.
By the Sale and Purchase Agreement dated 20 April 2017, the Assignor has agreed
to assign and transfer to the Assignee an undivided forty-five percent (45%)
Participating Interest in the Contract and the JOA (the “Transfer”).

D.
The Minister of Petroleum, Energy and Mines by letter n° 00000742/M.P.E.M./MM
dated 9 August 2017 has approved the Transfer contemplated by the SPA; and

E.
It is a requirement of the JOA that this Deed be executed to effect the
assignment and transfer of the Assigned Interest under the Transfer.

THE PARTICIPANTS COVENANT AND AGREE:
1.    DEFINITIONS
Unless otherwise required by the context or subject matter:
Assigned Interest means a forty-five percent (45%) Participating Interest in the
Contract and the JOA.


Assignment Date means 00:01 hours (London time) on 20 April 2017.
Assignor's Covenants means the covenants, agreements and obligations contained
or implied in the Contract, the JOA or imposed by law to be observed and
performed by the Assignor to the extent of the Assigned Interest.
Completion Date means the date on which the conditions set out in SMHPM letter
N°000165/ SMHPM/DG dated 16 August 2017 have been satisfied and all conditions
stated in the SPA have been satisfied or waived.
Contract has the meaning given in Recital A.
Deed means this deed.
JOA has the meaning given in Recital B.
Kosmos/BP Assignment Date means 00:01 hours (London time) on 1 June 2017, being
the “Assignment Date” as that term is defined in the Kosmos/BP Deed of Novation.
Kosmos/BP Deed of Novation has the meaning given in Recital B.
Participant means the Assignor, the Assignee, Kosmos, BP or SMHPM.




2

--------------------------------------------------------------------------------



Execution Version


Participating Interest means the interest of a Participant (expressed as a
percentage) in all rights, benefits, liabilities and obligations under the
Contract and the JOA.
SPA means the sale and purchase agreement between the Assignor and the Assignee
dated 20 April 2017 for, inter alia, the assignment and transfer by the Assignor
of the Assigned Interest to the Assignee.
Transfer has the meaning given in Recital C.
2.    INTERPRETATION
Words and expressions defined in the JOA and used but not defined in this Deed
have the same meaning as in the JOA (unless expressly stated otherwise).
3.    ASSIGNMENT AND NOVATION
Subject to the satisfaction of the conditions in Clause 9.1, the Assignor
assigns, transfers and novates the Assigned Interest to the Assignee on and from
the Assignment Date.
4.
ACKNOWLEDGMENT

Subject to the satisfaction of the conditions in Clause 9.1, each Participant
acknowledges that the Assignee with effect from the Assignment Date:
(a)
has by this Deed become a party to the JOA in lieu of the Assignor to the extent
of the Assigned Interest;

(b)
is entitled to all of the rights and benefits of the Assignor under the Contract
and the JOA to the extent of the Assigned Interest in lieu of the Assignor; and

(c)
by this Deed, undertakes and covenants with the Assignor, Kosmos, BP and SMHPM
to observe and perform the Assignor’s Covenants with respect to the Assigned
Interest.

5.    PARTIAL RELEASE
5.1    Release
Subject to the satisfaction of the conditions in clause 9.1, the Assignee,
SMHPM, BP and Kosmos shall release and discharge the Assignor from the
Assignor's Covenants with respect to the Assigned Interest under the Transfer
with effect on and from the Assignment Date.








3

--------------------------------------------------------------------------------



Execution Version


5.2    Continuing Rights and Obligations of Assignor
Subject to the satisfaction of the conditions in Clause 9.1, the Assignor:
(a)
remains liable to Kosmos, BP, SMHPM and the Assignee under the Transfer for, and
must observe and perform, all the Assignor's Covenants arising in respect of
Joint Operations carried out under the JOA before the Assignment Date with
respect to the Assigned Interest; and

(b)    must discharge all liabilities and obligations:
(i)    incurred by or on behalf of the Assignor; or
(ii)
arising, in respect of Joint Operations carried out under the JOA, before the
Assignment Date to the extent of the Assigned Interest.

6.    COMPLIANCE WITH JOA AND CONSENT
6.1
The Participants confirm that this Deed is intended to fully comply with the
JOA. In case of inconsistency between the provisions of this Deed and the
provisions of the JOA (except for the amendments to the JOA stated in Clauses 4,
5, 7 and 8 of this Deed), the provisions of the JOA prevail.

6.2
SMHPM, Kosmos and BP’s consent to the assignment, transfer and novation under
the Transfer is evidenced by this Deed when it becomes in full force pursuant to
Clause 9.1.

7.
PARTICIPATING INTERESTS OF PARTICIPANTS FROM ASSIGNMENT DATE AND JOA AMENDMENTS

7.1
On and from the Assignment Date, the Assignee will become a Party to the JOA and
the Participating Interests of the Parties under Article 3.2(A) of the JOA:



a)
on and from the Assignment Date to 31 May 2017 at 24:00 hours (London time)
shall be:

“
Participant
Participating Interest
Total E&P Mauritania Block C18 B.V.
45%
Tullow Mauritania Limited
45%
Société Mauritanienne des Hydrocarbures et de Patrimoine Minier
10%

“
b)
and, on and from the Kosmos/BP Assignment Date, shall be:



“


4

--------------------------------------------------------------------------------



Execution Version


Participant
Participating Interest
Total E&P Mauritania Block C18 B.V.
45%
Tullow Mauritania Limited
15%
BP Mauritania Investments Limited
15%
Kosmos Energy Mauritania
15%
Société Mauritanienne des Hydrocarbures et de Patrimoine Minier
10%

“
7.2
At Article 3.4(E) of the JOA in the second paragraph beginning “For the
avoidance of doubt…” the table shall be deleted and replaced with the following:



a)
on and from the Assignment Date to 31 May 2017 at 24:00 hours (London time):



"Total E&P Mauritania Block C18 B.V.
50.000%
Tullow Mauritania Limited
50.000%
 
 
Total
100%"



b)
and, on and from the Kosmos/BP Assignment Date:



"Total E&P Mauritania Block C18 B.V.
50.000%
Tullow Mauritania Limited
16.670%
Kosmos Energy Mauritania
16.665%
BP Mauritania Investments Limited
16.665%
 
 
Total
100%"



7.3
With effect from the Completion Date, Article 18.3 of the JOA is amended as
follows:



“18.3    Expert Determination
For any decision referred to an expert under Article 12.2(F) the Parties hereby
agree that such decision shall be conducted expeditiously by an expert selected
unanimously by the parties to the Dispute. The expert is not an arbitrator of
the Dispute and shall not be deemed to be acting in an arbitral capacity. The
Party desiring an expert determination shall give the other parties to the
Dispute written notice of the request for such determination. If the parties to
the Dispute are unable to agree upon an expert within ten (10) Days after
receipt of the notice of request for an expert determination, then, upon the
request of any of the parties to the Dispute, the ICC International Centre for
ADR shall appoint such expert and shall administer such expert determination
through the Rules for the Administration of Expert Proceedings of the
International Chamber of Commerce. The expert, once appointed, must not have any
ex parte communications with any of the


5

--------------------------------------------------------------------------------



Execution Version


parties to the Dispute concerning the expert determination or the underlying
Dispute. All Parties agree to cooperate fully in the expeditious conduct of such
expert determination and to provide the expert with access to all facilities,
books, records, documents, information, and personnel necessary to make a fully
informed decision in an expeditious manner. Before issuing his final decision,
the expert shall issue a draft report and allow the parties to the Dispute to
comment on it. The expert shall endeavor to resolve the Dispute within thirty
(30) Days (but no later than sixty (60) Days) after his appointment, taking into
account the circumstances requiring an expeditious resolution of the matter in
Dispute. The expert's decision shall be final and binding on the parties to the
Dispute unless challenged in an arbitration under Article 18.2(B) within sixty
(60) Days of the date the expert’s final decision is received by the parties to
the Dispute. In such arbitration (i) the expert determination on the specific
matter under Article 12.2(F) shall be entitled to a rebuttable presumption of
correctness; and (ii) the expert shall not (without the written consent of the
parties to the Dispute) be appointed to act as an arbitrator or as adviser to
the parties to the Dispute.”


7.4
Each Participant acknowledges and agrees that notwithstanding that the
Assignment Date precedes the Kosmos/BP Assignment Date:

    
(a)
the transfers of Participating Interests to BP and Kosmos pursuant to the
Kosmos/BP Deed of Novation were validly made and, as at the date of this Deed,
BP and Kosmos each legitimately holds a 15% Participating Interest;



(b)
each Participant hereby waives any right it may otherwise have (including,
without limitation, any right that the Assignee, Assignor or SMHPM may have or
claim to have pursuant to the JOA or SPA or other agreement) to challenge the
validity or effectiveness of such transfers of Participating Interest to BP and
Kosmos; and



(c)
the amendments to the JOA made pursuant to the Kosmos/BP Deed of Novation were
validly made and are fully binding on all Participants.



8.    ADDRESS FOR SERVICE

8.1
For the purposes of Article 17 of the JOA, the address of the Assignee for
delivery or transmission of notices is:



“Total E&P Mauritania Block C18 B.V
Bordewijklaan 18
2591 XR The Hague
The Netherlands
Attn: M. Dominique Janodet, Managing Director
Facsimile No.: + 31 (0) 7 05 12 94 49












6

--------------------------------------------------------------------------------



Execution Version


With copy to:
M. Khaled Kouki
Facsimile No.: +33 1 47 44 57 75”


9.    APPROVAL AND REGISTRATION
9.1
This Deed is of no force until the Assignor and the Assignee have formally
notified Kosmos, BP and SMHPM of the occurrence of the completion under the SPA
and of the Completion Date.

9.2
Each Participant, as applicable, must use all reasonable efforts, execute all
documents and do all acts and things necessary or desirable to enable all
matters contemplated by this Deed to be approved by the Government (if
necessary) as quickly as possible.

9.3
From the date this Deed comes into force pursuant to Clause 9.1, the transfer
and assignment of the Assigned Interest under the Transfer will relate back and
be deemed to have occurred on the Assignment Date.

10.    COSTS AND STAMP DUTY
Each Participant is responsible for its own legal and other costs and expenses
but the Assignees must pay the stamp duly and registration fees on this Deed, if
any.
11.    APPLICABLE LAW
The provisions of Article 18.1 of the JOA are incorporated by reference as if
fully set forth herein, and shall apply under this Deed.
12.    DISPUTE RESOLUTION
The Dispute Resolution provisions of Articles 18.2 and 18.4 of the JOA are
incorporated by reference as if fully set forth herein, and shall apply under
this Deed.
13.    MODIFICATIONS
This Deed shall not be amended or modified except by an instrument in writing
signed by the duly authorised signatory of each Participant.
14.    COUNTERPARTS
This Deed may be executed in any number of counterparts each of which is an
original and all of which constitute one and the same instrument.
15.    FURTHER ASSURANCES
Each Participant must execute and do all acts and things necessary or desirable
to implement and give full effect to the provisions and purpose of this Deed.


7

--------------------------------------------------------------------------------



Execution Version


EXECUTED AND DELIVERED AS A DEED:
Executed as a deed by 
TULLOW MAURITANIA LIMITED
acting by


 
)
)
)
)
 
Signature of authorised signatory
 
/s/ Kemal Mohamedou
Name
 
Kemal Mohamedou
Signature of witness
 
/s/ Houda Fidah
Name of witness
 
Houda Fidah
Address of witness
 
N° 169T Najah
 
 
Nouakchott, Mauritania
Occupation of witness
 
Office & HR Advisor



Executed as a deed by
TOTAL E&P MAURITANIA BLOCK C18 B.V.
acting by


 
)
)
)
)
 
Signature of authorised signatory
 
/s/ David Mendelson
Name
 
David Mendelson
Signature of witness
 
/s/ Jean-Paul Precigout
Name of witness
 
Jean-Paul Precigout
Address of witness
 
The Hague
 
 
The Netherlands
Occupation of witness
 
Deputy Vice President





8

--------------------------------------------------------------------------------



Execution Version


Executed as a deed by
KOSMOS ENERGY MAURITANIA
acting by

 
)
)
)
)
 
Signature of authorised signatory
 
/s/ Mohamed Limam
Name
 
Mohamed Limam
Signature of witness
 
/s/ Brahim Yahya Lebatt
Name of witness
 
Brahim Yahya Lebatt
Address of witness
 
Nouakchott
 
 
Mauritania
Occupation of witness
 
Travel & Facilities Supervisor



Executed as a deed by
BP MAURITANIA INVESTMENTS LIMITED
acting by

 
)
)
)
)
 
Signature of authorised signatory
 
/s/ Russell Smith
Name
 
Russell Irving Smith
Signature of witness
 
/s/ Hamish Bennell
Name of witness
 
Hamish Marc Bennell
Address of witness
 
BP PLC, Chertysey Road
 
 
Sunbury, TWIG 7LN, UK
Occupation of witness
 
Business Development Advisor









9

--------------------------------------------------------------------------------



Execution Version


Executed as a deed by
SOCIETE MAURITANIENNE DES HYDROCARBURES ET DE PATRIMOINE MINIER acting by

 
)
)
)
)
 
Signature of authorised signatory
 
/s/ Fall N'Guissaly
Name
 
Fall N'Guissaly
Signature of witness
 
/s/ Chemsdine Sow Deina
Name of witness
 
Chemsdine Sow Deina
Address of witness
 
RUE U2-133 N°349-BP4344
 
 
Nouakchott, Mauritania
Occupation of witness
 
Head Exploration/Promotion Department













10